Citation Nr: 0507309	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-08 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for lumbar spine 
disability, claimed as secondary to service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The current appeal arose from an October 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington wherein the RO granted service 
connection for that portion of lumbosacral strain and 
degenerative changes resulting from aggravation of the 
disability by a service-connected right knee meniscectomy, 
and assigned a zero percent evaluation effective March 1, 
1998.  See Allen v. Brown, 7 Vet. App. 439, 448-449 (1995) 
(en banc) (holding that where a service connected disability 
aggravates a non-service connected condition, the veteran 
shall be compensated for that portion (but only that portion) 
of the disability that is due to the service connected 
disability).  The veteran asserts, that all of his back 
disability is secondary to the service-connected knee 
disability.

In March 2003 the Board REMANDED this case to the RO in order 
that the veteran could be afforded a statement of the case 
regarding his current claim as required by the United States 
Court of Appeals for Veterans Claims in Manlicon v. West 12 
Vet. App. 238 (1999).

In April 2004 the veteran testified at a hearing at the RO 
before the undersigned Board of Veterans' Appeals (Board), 
Veterans Law Judge (formerly referred to as Member of the 
Board). A copy of the transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The pertinent evidence of record shows that the veteran 
sustained a twisting injury to the right knee shortly after 
his entrance onto active.  Duty and he was medically 
discharged from service because of this disability.  In a 
rating action of August 1971 the RO granted service 
connection for internal derangement of the right knee, which 
was assigned a 10 percent rating, effective March 21, 1971.  

In January 1975 the veteran was involved in a skiing 
accident. On examination thereafter, X-rays of the lumbar 
spine showed some straightening of the lordotic curve. There 
was a compression fracture of the body of L1 with anterior 
wedging and very slight anterior displacement of the upper 
corner fragment. In addition there was slight asymmetry of 
the L5-S1 apophyseal joints with that on the left appearing 
more horizontal. The diagnosis was compression fracture at L-
1.

In July 1981 the veteran was hospitalized due to a motorcycle 
accident. He sustained severe injuries of the left foot and 
ankle and open subtalar dislocation of the left foot, which 
resulted in a below-the-knee amputation. He also sustained 
superficial abrasions and road burns at L1-3, with no pain on 
deep palpation.  

In September 1984, L. Iversen, M.D., F.A.C.S., a private 
physician, treated the veteran for a back disorder. In a 
contemporaneous medical report he noted that the veteran's 
back was injured ten years earlier while skiing. He had a 
hyper flexion and compression type of injury that led to an 
actual compression fracture of L-1.

A VA spine examination was conducted in May 1998. The veteran 
related the L4-5 laminectomy, in 1984, to a back injury after 
a skiing accident, which was attributed to the right knee 
instability.  After the evaluation, the examiner commented 
that with regard to the issue of a back condition secondary 
to the knee, the etiology of complaints was post-traumatic, 
related to the traumatic motorcycle injury (given the 
chronology of that injury, the significance of orthopedic 
injury in the setting of the chronology of surgical 
intervention of spinal complaints and surgery), with acute 
and transitory aggravation secondary to gait impairment.

In a September 1998 addendum, the examiner noted that 
aggravation due to gait disparity was minimal. He stated that 
aggravation should be considered less than 10 percent of the 
actual disability. He also clarified that the gait 
abnormality was due primarily to the residuals of the 
traumatic injury and left-sided below-the-knee amputation and 
not the right-sided meniscectomy. Further, he opined that if 
the veteran had not suffered injuries of a motor vehicle 
accident, he would have recuperated fully with 
rehabilitation.  

In a September 1998 examination report, Dr. Iversen discussed 
the 1975 ski accident in relation to the veteran's back 
disorder. He noted that at the time of the ski accident, the 
veteran admitted that he had had some drinking problems back 
in those days. However, when he was skiing that day, he felt 
his right knee pop and essentially lock or give-way, causing 
him to lose control of his skiing and run into an ice wall. 

Dr. Iversen concluded that the veteran had a significant back 
condition. He noted that when he operated on the veteran in 
1984 he found a large extruded disc at L4-5 that had worked 
down between the posterior longitudinal ligament and the 
anterior portion of the L5 vertebral body causing erosion 
into bone. The veteran also had moderate disc bulging at L5- 
S1 as well as a left pars intra-articularis defect. He had 
undergone a bilateral complete laminectomy from L4 down to S1 
with partial disc excisions at both levels. He further noted 
that the erosion into bone could take years to develop, but 
there was enough time from both the motorcycle accident as 
well as the skiing accident for that type of condition to 
occur. 

Dr. Iversen further commented that in his medical opinion, 
that on a more probable that not basis, the back surgery that 
the veteran underwent in 1984 was more likely due to the 
injury suffered with the ski accident rather than the 
motorcycle accident.  He stated that evidence for that was 
"the energy involved" in the ski accident although the 
motorcycle accident "could have done the same thing."  
However, he noted that there was no indication in the medical 
facility records that the motorcycle accident caused or 
exacerbated the low back condition.

Dr. Iverson further opined that evidence against the ski 
accident causing his low back condition was the lack of 
medical documentation that he had "suffered with some sort 
of lumbar radiculopathy for a significant period of time 
after his L1 compression fracture had healed" after the ski 
injury.  In addition, he noted that his belief that there 
needed to be "a better linkage" as to the exact mechanism 
of injury at the time of the ski accident.  "Was it because 
he was intoxicated and out of control, or was it because his 
knee went out of place?"  

It was also noted that besides having drinking problems at 
the time of his ski accident, the veteran also admitted to 
having smoked marijuana that day.  The doctor essentially 
suggested that three private physician's who treated the 
veteran for his 1975 skiing injuries be contacted for 
information that could clarify the relationship between the 
veteran right knee disability and the injuries sustained in 
the 1975 skiing accident.  

A VA examination of the spine was conducted in August 2002.  
The examining physician noted that the veteran had maintained 
that his back disability was caused by his right knee giving 
way in 1975.  The examiner noted that Dr. Iverson had 
addressed the question of whether it was the right knee 
giving away that caused the accident or whether it was 
alcohol consumption that may have contributed to the 
accident.  Dr. Iverson could not determine which it was.  The 
examiner noted that neither could he determine which of those 
factors, or whether both of them contributed to the veteran's 
lumbar back injury in 1975.

In view of the examiner's suggestion that further efforts be 
made to get records of the 1975 skiing accident, VA has an 
obligation to seek these records.  38 U.S.C.A. § 5103A(b) 
(West 2002).

The Board also notes that the veteran has been awarded 
disability benefits by the Social Security Administration 
(SSA).  Neither a copy of that decision or the medical 
records upon which it was based are currently in the claims 
folder.  Since such records, as well as a copy of the 
decision by the SSA awarding such benefits are relevant 
evidence in regard to the veteran's current claim, such 
should be obtained and associated with the claims folder 
prior to further appellate consideration of the veteran's 
claim. VA has a statutory duty to acquire both the SSA 
decision and the supporting medical records pertinent to a 
claim. Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  

In view of the above, this case is REMANDED for the 
following:

1.  Take the necessary steps to obtain a 
copy of the decision by the SSA that 
awarded disability benefits, and all 
medical records upon which that decision 
was based.  All documentation received 
should be associated with the claims 
folder.  

2.  Take the necessary steps to obtain 
records from Doctor Brobeck, Doctor 
Foney, and Doctor Hilgers, of any 
treatment for the veteran's injuries 
sustained in a January 1975 skiing 
accident.

3.  If relevant clinical documentation is 
received pursuant to the preceding 
paragraphs, the claims folder should be 
submitted to the physician who conducted 
the VA orthopedic examination in August 
2002.  After a review of the claims 
folder the physician should express a 
medical opinion with rationale as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's January 1975, skiing accident 
was caused by his service connected right 
knee disability.  If the physician who 
conducted the August 2002 VA examination 
is not available, the review may be 
conducted by another VA physician who 
should then provide the requested medical 
opinion.

4.  Then, re-adjudicate the claim.  If 
the benefit sought remains denied, issue 
a supplemental statement of the case.  
Return the case to the Board if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


